DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicant’s Terminal Disclaimer dated 07/14/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claims 1, 31, 35; the mixture of claims 22-23.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Langer (US 2011/0309343) a material represented by Formula III (page 3):

    PNG
    media_image1.png
    103
    426
    media_image1.png
    Greyscale

In Formula III, R91, R92 and A are defined by a finite set of options which are independently viewed as functionally equivalent. The selection of substituents which represent R91, R92 and A give rise to obvious variants of generic Formula III.
	One such variant reading on applicants’ Formula 1a and 
    PNG
    media_image2.png
    98
    193
    media_image2.png
    Greyscale
shows A as a single bond; R91 and R92 = triazinyl; paragraph 13). A specific example of a triazinyl group is shown below (page 5):

    PNG
    media_image3.png
    144
    207
    media_image3.png
    Greyscale

As Langer teaches the option of multiple points of attachment, R91 and R92 can also be bonded at any of position 1 thru 4 of the dibenzofuran ring system.
Langer teaches an OLED comprising an anode, a hole injection layer, a hole transport layer, a light emitting layer, a hole and exciton blocking layer, an electron transport layer, an electron injection layer and a cathode, wherein the organic layer comprising the compounds of formula I and II, or III constitutes the electron transport layer. An exciton blocking layer, may be arranged between the hole transport layer and the light emitting layer (paragraph 34).
Langer teaches the above material used in an electron transporting layer. Independent claims 1, 33 and 35 requires the material to be used in a light emitting layer.
Langer teaches a single material in the electron transporting layer while independent claims 22-23 required as mixture.
Langer fails to teach, suggest or offer guidance that would render obvious to modify the material location or mixture composition as required by the above independent claims. 
Claims 16-35 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786